PER CURIAM.
The attachment was granted upon an affidavit •and complaint, both of which were verified by Samuel G-reason on September 5, 1894. The cause of action was for goods sold and .services performed during a period of about 15 months prior to and *1033ending on August 22,1894. Mr. Greason swears in Ms affidavit used upon the attachment that he is the treasurer and general manager of the plaintiff. The two objections presented against the sufficiency of such affidavit and complaint are that there is no allegation that the goods were reasonably worth any sum, and that it is not stated that at the time the goods were sold and delivered or the services performed Mr. Greason had any connection with the plaintiff corporation. The first objection is disposed of in the opinion of the court below. In regard to the second, while it is true that in the affidavit the statement appears that Mr. Greason is the treasurer and general manager of the plaintiff, it is insisted that no inference from this can be drawn that he was such officer at the dates of the transactions sued upon. Whatever force there might be in this is met by the complaint, which accompanied the affidavit, and was referred to in it, and was part of the papers on which the attachment was granted, and which in its verification contains the statement that as treasurer of the plaintiff he has read the complaint, and “that the same is true of his own knowledge.” The sup- ] port thus furnished to the affidavit by the complaint in respect to both objections as to the sufficiency of the papers entirely disposes of and answers them. We think that the order appealed from was right, and should be affirmed, with $10 costs and disbursements.